DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 1 and 15 does not place the Application in condition for allowance.
Claims 1-20 are currently pending.  In response to Office Action mailed on 07/10/2020, Applicant has amended claims 1, 3, 11, 15, 17 and 19.   Claims 3-4, 6, 13, 17 and 19-20 are withdrawn from consideration as being part of non-elected invention.

Status of the Rejections
Due to Applicant’s amendment of claims 1 and 15, all rejections from the Office Action mailed on 07/10/2020 are withdrawn. However, upon further consideration, a new ground of rejection is presented below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 7-11, 14-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sotolongo (US 4,460,232).
Regarding claim 1, Sotolongo discloses a solar junction box (4) for a solar panel (solar module 5) (see figures 1-6) having at least one photovoltaic cell (solar module 5 implicitly comprises at least one solar or photovoltaic cell) and a foil (tab 6) electrically connected to the at least one cell (the cell of the solar module 5), the solar junction box (4) comprising: 
a housing having a base (floor 16) and a cover (60) coupled to the base (16), the base (16) and the cover (60) defining a cavity (see figure 1 that explicitly shows the housing 10 includes a cavity formed by 16 and 60), the base (16) having a mounting wall (sidewall 14/15 or endwall 12/13) (fig. 1) including a mounting surface (the surface of junction box 4 which is fixed to the module 5) configured to be mounted to the solar panel (5), the mounting wall including a foil opening (aperture 17) at the mounting surface (see figure 3 or 5); and 
a contact assembly (40+50) received in the cavity, the contact assembly having a terminal (40) including a foil contact (50) configured to be terminated to the foil (6), the foil contact (50) having a transition leg  (circular portion of 50 having hole 53 that’s in aperture 17) transitioning out of the cavity (cavity in housing 10) into the foil opening (17) to interface with the foil (6) (2:40-65) (figures 1-2 and 5), the foil contact (50) having a mating leg (portion of 40 that includes 41, 44, 45 and 46 – see figure 2) (2:40-54) configured to be mated with the foil (6) exterior of the cavity (see figures 1-2 and 5), the mating leg extending at or beyond the mounting wall (see figures 1-6).

Regarding claim 5, Sotolongo further discloses that the mating leg (portion of 40 that includes 41, 44, 45 and 46 – see figure 2) includes brass (2:44-51), which reads on claimed weld pad that is capable of being welded. 
Regarding claim 7, Sotolongo further discloses that the mounting wall includes an inner surface (surface of the floor 16 as shown in figure 3, which is opposite surface of the floor that is in contact with the solar module 5) opposite the mounting surface (surface of floor 16 in contact with the solar module 5) (see figure 3), the inner surface defining the cavity, the mating leg (portion of 40 that includes 41, 44, 45 and 46 – see figure 2) extending beyond the inner surface (see figures 1-6).
Regarding claim 8, Sotolongo further discloses that the terminal (40) includes a terminating contact (74) opposite the foil contact (50) (fig. 2), the terminating contact being terminated to a cable (see figure 2).
Regarding claim 9, Sotolongo further discloses that the terminal (40) includes a protection device contact (67) opposite the foil contact (50), the protection device contact being electrically connected to a protection device (diode 66) in the cavity (see figures 1 and 3).
Regarding claim 10, Sotolongo further discloses that the contact assembly comprises a second terminal (another terminal 40) in the cavity (see figures 1 and 3), the second terminal having a second foil contact (50) terminated to a corresponding foil (6).
Regarding claim 11, Sotolongo further discloses that the contact assembly comprises a second terminal (another terminal 40) in the cavity (see figures 1 and 3), the second terminal 
Regarding claim 14, Sotolongo further discloses that the housing includes a plug boss (receptacle 20) configured to receive an electrical plug (70), the terminal being electrically coupled to the electrical plug (70) (see figure 1).
Regarding claim 15, Sotolongo discloses a solar junction box (4) for a solar panel (solar module 5) (see figures 1-6) having at least one photovoltaic cell (solar module 5 implicitly comprises at least one solar or photovoltaic cell) and a foil (tab 6) electrically connected to the at least one cell (the cell of the solar module 5), the solar junction box (4) comprising:
a housing having a base (floor 16) and a cover (60) coupled to the base (16), the base (16) and the cover (60) defining a cavity (see figure 1 that explicitly shows the cavity), the base (16) having a mounting wall (sidewall 14/15 or endwall 12/13) (fig. 1) including a mounting surface (the surface of junction box 4 which is fixed to the module 5) configured to be mounted to the solar panel (5), the mounting wall including a foil opening (aperture 17) at the mounting surface (see figure 3 or 5); and 
a contact assembly received in the cavity, the contact assembly having a a first and second terminals (40s) and a protection device (diode 66) electrically connected (via lead 67) to the first and second terminals (40) (see fig. 1 or 3), the first terminal (40) including a foil contact (50) configured to be terminated to the foil (6), the foil contact (50) having a transition leg  (circular portion of 50 having hole 53 that’s in aperture 17) transitioning out of the cavity (cavity in housing 10) into the foil opening (17) to interface with the foil (6) (2:40-65) (figures 1-3 and 
Regarding claim 16, Sotolongo further discloses that the mating leg (portion of 40 that includes 41, 44, 45 and 46 – see figure 2) extends at the mounting surface (surface of floor 16 in contact with the solar module 5) (see figures 1-6).
Regarding claim 18, Sotolongo further discloses that the second terminal (40) including a foil contact (50) configured to be terminated to the foil (6), the foil contact (50) having a transition leg  (circular portion of 50 having hole 53 that’s in aperture 17) transitioning into the foil opening (17) to interface with the foil (6) (2:40-65) (figures 2-3), the foil contact (50) having a mating leg (portion of 40 that includes 41, 44, 45 and 46 – see figure 2) (2:40-54) configured to be mated with the foil (6), the mating leg extending at or beyond the mounting wall (see figures 1-6).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sotolongo as applied to claim 1 above, and further in view of Giefers (US 2020/0139760 A1).
Regarding claim 12, application is directed above for complete discussion of Sotolongo with respect to claim 1, which is incorporated herein.  However, Sotolongo does not explicitly disclose that foil contact (50) includes a spring beam.

Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the spring metal as taught by Giefers to form the foil contact of Sotolongo because  selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.
Thus, Sotolongo as modified by Giefers discloses that the foil contact (50) includes a spring beam (as it’s made of spring metal) including at least one of the transition leg and the mating leg (see above), the mating leg (portion of 40 that includes 41, 44, 45 and 46 – see figure 2 of Sotolongo) being configured to be spring biased against the foil (6).

Response to Arguments
Applicant's arguments with respect to pending claims have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.
On page 7 of Remarks, Applicant argues that Sotolongo does not describe a foil contact having a transition leg transitioning out of the cavity into a foil opening in a mounting wall of the housing to interface with the foil.
The Examiner respectfully disagrees. Sotolongo explicitly discloses that the foil contact (50) having a transition leg (circular portion of 50 having hole 53 that’s in aperture 17) transitioning out of the cavity (cavity in housing 10) into the foil opening (17) to interface with the foil (6) (2:40-65) (figures 1-2 and 5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721